Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21                         Entered 01/25/21 11:26:42            Page 1 of 18




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     In re:                                                         :
                                                                    :         Chapter 11
                                                                1
     The National Rifle Association of America, el al.              :
                                                                    :         (Jointly Administered)
                                Debtors.                            :
                                                                              Case No. 21-30085-hdh11

   DECLARATION OF THOMAS M. BUCHANAN IN SUPPORT OF THE MOTION OF
    CHRISTOPHER W. COX (I) TO MODIFY THE AUTOMATIC STAY TO ALLOW
         A TRIAL-READY ARBITRATION TO PROCEED AGAINST THE
  NATIONAL RIFLE ASSOCIATION OF AMERICA, AND (II) FOR RELATED RELIEF

              I, Thomas M. Buchanan, hereby declare under penalty of perjury as follows:

              1.     I am a partner at Winston & Strawn LLP, counsel for Christopher W. Cox (“Cox”)

 in the above-captioned bankruptcy case and in an ongoing arbitration matter against Debtor

 National Rifle Association of America (“NRA”).

              2.     I make this declaration to present certain documents referenced in Cox’s Motion to

 (I) Modify the Automatic Stay to Allow a Trial-Ready Arbitration to Proceed Against the National

 Rifle Association of America, and (II) for Related Relief (the “Motion”),2 filed herewith.

              3.     Attached hereto as Exhibit A is a true and correct copy of



              4.     Attached hereto as Exhibit B is a true and correct copy of



              5.     Attached hereto as Exhibit C is a true and correct copy of a letter to supporters

 from NRA Executive Vice President Wayne LaPierre, dated January 15, 2021.



 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
 2
     Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Motion.

                                                            1
Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21   Entered 01/25/21 11:26:42   Page 2 of 18
Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21   Entered 01/25/21 11:26:42   Page 3 of 18




                         Exhibit A
                       (to be filed under seal)
Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21   Entered 01/25/21 11:26:42   Page 4 of 18




                         Exhibit B
                       (to be filed under seal)
Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21   Entered 01/25/21 11:26:42   Page 5 of 18




                         Exhibit C
1/21/2021 Case    21-30085-hdh11 DocWayne
                                     63-1LaPierre's
                                           Filed 01/25/21         Entered
                                                    Letter — NRA Dumps      01/25/21
                                                                       New York           11:26:42
                                                                                to Reincorporate in Texas Page 6 of 18



                                             Home Wayne's Letter Q&A News Press Release
                                               Vendor Letter Quotes Media Contact Join NRA




                                          Letter from Wayne



     Friday, Jan. 15, 2021



     Dear NRA Members & Supporters:

     Today, the NRA announced a restructuring plan that positions us for the long-term and ensures our
     continued success as the nation’s leading advocate for constitutional freedom – free from the toxic
     political environment of New York.

     The plan can be summed up quite simply: We are DUMPING New York, and we are pursuing plans to
     reincorporate the NRA in Texas.

     To facilitate the strategic plan and restructuring, the NRA and one of its subsidiaries have filed
     voluntary chapter 11 petitions in the United States Bankruptcy Court for the Northern District of Texas,
     Dallas Division. As you may know, chapter 11 proceedings are often utilized by businesses, nonprofits
     and organizations of all kinds to streamline legal and financial affairs.

     Under the plan, the NRA will continue what we’ve always done – confronting anti-gun, anti-self-
     defense and anti-hunting activities and promoting constitutional advocacy that helps law-abiding
     Americans. Our work will continue as it always has. No major changes are expected to the NRA’s
     operations or workforce.

     Importantly, our plans do not impact your membership at any level.




https://www.nraforward.org/waynesletter                                                                                  1/3
1/21/2021 Case    21-30085-hdh11 DocWayne
                                     63-1LaPierre's
                                           Filed 01/25/21         Entered
                                                    Letter — NRA Dumps      01/25/21
                                                                       New York           11:26:42
                                                                                to Reincorporate in Texas Page 7 of 18

     NRA supporters will continue to enjoy all their full member benefits – from new members to Life
     Members to Benefactor Members. We will continue to publish and deliver your magazines. We will
     continue to train Americans and teach them firearm safety. We will continue to teach hunter safety.
     But most importantly, we will continue to fight for your freedom and the freedom of all Americans –
     as we have for all these years. In fact, we are expanding our national platform.

     The plan aims to streamline costs and expenses, proceed with pending litigation in a coordinated
     and structured manner, and realize many financial and strategic advantages.

     You know that our opponents will try to seize upon this news and distort the truth. Don’t believe what
     you read from our enemies. The NRA is not “bankrupt” or “going out of business.” The NRA is not
     insolvent. We are as financially strong as we have been in years.

     But they know today’s announcement makes us bigger, stronger and more prepared for the fight for
     freedom.

     We are leaving the state of an attorney general who, just a few months ago, vowed to put us out of
     business through an abuse of legal and regulatory power. In fact, the gross overreach of the New
     York Attorney General and New York Governor has been resoundingly criticized by powerful national
     groups like the ACLU and a host of prominent legal scholars.

     Subject to court approval, the NRA is pursuing plans to reincorporate in the State of Texas. The
     Lone Star State is home to more than 400,000 NRA Members and the site of our 2021 Annual
     Meeting being held in Houston.

     Texas values the contributions of the NRA, celebrates our law-abiding members, and joins us as a
     partner in upholding constitutional freedom.

     Under this plan, we seek protection from New York officials who illegally abused and weaponized
     the powers they wield against the NRA and its members. You can be assured the Association will
     continue the fight to protect your interests in New York – and all forums where the NRA is unlawfully
     singled out for its Second Amendment advocacy.

     This plan represents a pathway to opportunity, growth and progress.

     This is the most transformational moment in the history of the NRA. And it involves all of you.

     The NRA will continue to promote its Second Amendment advocacy, sponsor firearms training, and
     work with its network of instructors and volunteers in furtherance of its mission. This plan actually
https://www.nraforward.org/waynesletter                                                                                  2/3
1/21/2021 Case    21-30085-hdh11 DocWayne
                                     63-1LaPierre's
                                           Filed 01/25/21         Entered
                                                    Letter — NRA Dumps      01/25/21
                                                                       New York           11:26:42
                                                                                to Reincorporate in Texas Page 8 of 18

     streamlines all of the NRA’s activities and improves our operational processes.

     I know we have welcomed many of you to our headquarters in Fairfax, Virginia. We have no
     immediate plans to relocate, but we are forming a special committee to explore our strategic options
     in this regard. We want to determine if there are advantages to relocating our HQ operations to
     another state. I have asked our leadership team to explore all options that benefit the NRA and its
     members.

     What’s most important is leading the fight for Second Amendment freedom and serving our
     members. We will do that from anywhere that works best for you and for our cause.

     All membership dues and financial donations will be fully dedicated to supporting our operations and
     public advocacy. This plan actually improves our business. It protects us from costly, distracting and
     unprincipled attacks from anti-2A politicians aimed at attacking the NRA because we are a potent
     political force. We know that the gun ban lobby will never stop – fueled by a hatred of your freedoms
     and by wealthy benefactors. Our plan is the best way to confront them.

     We are now prepared for a better future. In fact, to me, it feels like the dawn of a new day.

     We are revitalized, well-positioned, and steadfast in our commitment to fight for you. To learn more,
     please visit www.nra.org/forward.

     Thank you for your unwavering spirit and being part of the NRA’s future. Both hold incredible promise
     for our country – and the freedoms in which it believes.




     Wayne LaPierre




                   © 2021 National Rifle Association of America. This may be reproduced. This may
                                  not be reproduced for commercial purposes. Privacy Policy




https://www.nraforward.org/waynesletter                                                                                  3/3
Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21   Entered 01/25/21 11:26:42   Page 9 of 18




                         Exhibit D
1/21/2021Case    21-30085-hdh11 Doc 63-1 Filed
                                      Press      01/25/21
                                            Release           Entered
                                                    — NRA Dumps           01/25/21
                                                                New York to            11:26:42
                                                                            Reincorporate in Texas   Page 10 of 18

                  Home Wayne's Letter Q&A News Press Release Vendor Letter Quotes
                                                                         Media Contact Join NRA




                                               Press Release



     FOR IMMEDIATE RELEASE

     Jan. 15, 2021



             NRA Leaves New York to Reincorporate in
               Texas, Announces New Strategic Plan

         NRA Plans to Exit New York to Pursue
     Opportunity, Growth and Progress in Texas; Plan
      Benefits Association, Its Millions of Members,
      and All Supporters of the Second Amendment
     Fairfax, VA – The National Rifle Association of America (“NRA”) today announced it will restructure the
     Association as a Texas nonprofit to exit what it believes is a corrupt political and regulatory
     environment in New York. The move will enable long-term, sustainable growth and ensure the NRA’s
     continued success as the nation’s leading advocate for constitutional freedom – free from the toxic
     political environment of New York.

     The NRA plan, which involves utilizing the protection of the bankruptcy court, has the Association
     dumping New York and organizing its legal and regulatory matters in an efficient forum. The move
     comes at a time when the NRA is in its strongest financial condition in years.
https://www.nraforward.org/press-release                                                                             1/4
1/21/2021Case    21-30085-hdh11 Doc 63-1 Filed
                                      Press      01/25/21
                                            Release           Entered
                                                    — NRA Dumps           01/25/21
                                                                New York to            11:26:42
                                                                            Reincorporate in Texas   Page 11 of 18
     The NRA will continue with the forward advancement of the enterprise – confronting anti-Second
     Amendment activities, promoting firearm safety and training, and advancing public programs across
     the United States. There will be no immediate changes to the NRA’s operations or workforce.

     The Association will seek court approval to reincorporate the Association in the State of Texas –
     home to more than 400,000 NRA members and site of the 2021 NRA Annual Meeting in Houston.

     “This strategic plan represents a pathway to opportunity, growth and progress,” says NRA CEO &
     EVP Wayne LaPierre. “Obviously, an important part of this plan is ‘dumping New York.’ The NRA is
     pursuing reincorporating in a state that values the contributions of the NRA, celebrates our law-
     abiding members, and will join us as a partner in upholding constitutional freedom. This is a
     transformational moment in the history of the NRA.”

     The restructuring plan aims to streamline costs and expenses, proceed with pending litigation in a
     coordinated and structured manner, and realize many financial and strategic advantages.

     The Path Forward

     The NRA will move quickly through the restructuring process. Its day-to-day operations, training
     programs, and Second Amendment advocacy will continue as usual.

     By exiting New York, where the NRA has been incorporated for approximately 150 years, the NRA
     abandons a state where elected officials have weaponized the legal and regulatory powers they
     wield to penalize the Association and its members for purely political purposes.

     In the summer of 2018, then New York Attorney General candidate Letitia James vowed that, if
     elected, she would use the powers of her office to investigate the “legitimacy” of the NRA.

     Without a shred of evidence to support the claim, she called the Association a “terrorist organization”
     and a “criminal enterprise.” As promised, she commenced an “investigation” upon being elected to
     the Office of NYAG and, predictably, filed a lawsuit seeking to dissolve the NRA just prior to the
     November 2020 national election.

     The NRA filed a lawsuit in August 2020 against the NYAG similar to its lawsuit against New York
     Governor Andrew Cuomo and the New York State Department of Financial Services, filed in 2018.
     The NRA pursues the defendants for attempting to “blacklist” the organization and its financial
     partners in violation of their First Amendment rights. The NRA will continue those legal actions.



https://www.nraforward.org/press-release                                                                             2/4
1/21/2021Case    21-30085-hdh11 Doc 63-1 Filed
                                      Press      01/25/21
                                            Release           Entered
                                                    — NRA Dumps           01/25/21
                                                                New York to            11:26:42
                                                                            Reincorporate in Texas   Page 12 of 18
     “Under this plan, the Association wisely seeks protection from New York officials who it believes
     have illegally weaponized their powers against the NRA and its members,” says William A. Brewer III,
     counsel to the NRA in those cases. “The NRA will continue the fight to protect the interests of its
     members in New York – and all forums where the NRA is unlawfully singled out for its Second
     Amendment advocacy.”

     With respect to its headquarters, the NRA has formed a committee to study opportunities for
     relocating segments of its business operations to Texas or other states. The Association will analyze
     whether a move of its headquarters, now located in Fairfax, Virginia, is in the best interests of its
     members. In the meantime, the NRA’s general business operations will remain in Fairfax.

     To facilitate its strategic plan and restructuring, the NRA and one of its subsidiaries filed voluntary
     chapter 11 petitions in the United States Bankruptcy Court for the Northern District of Texas, Dallas
     Division. Chapter 11 proceedings are routinely utilized by businesses, nonprofits and organizations of
     all kinds to streamline legal and financial affairs.

     The NRA also announced Marschall Smith will serve as Chief Restructuring Officer. A former Senior
     Vice President and General Counsel of 3M Company, Smith has more than 35 years of legal and
     business experience with an emphasis on compliance, corporate finance, and corporate
     governance.

     “I am honored to join the nation’s oldest and largest civil rights organization during this important
     time,” Smith says. “Our goal is to work through the restructuring process efficiently and quickly –
     even as NRA leadership approaches 2021 with renewed energy and an expanding national platform.
     This plan has no impact on the NRA’s most important goal: serving its membership and protecting
     the Second Amendment.”

     The NRA will propose a plan that provides for payment in full of all valid creditors’ claims. The
     Association expects to uphold commitments to employees, vendors, members, and other community
     stakeholders.

     “The plan allows us to protect the NRA and go forward with a renewed focus on Second Amendment
     advocacy,” says NRA President Carolyn Meadows. “We will continue to honor the trust placed in us
     by employees, members and other stakeholders – following a blueprint that allows us to become the
     strongest NRA ever known.”




https://www.nraforward.org/press-release                                                                             3/4
1/21/2021Case    21-30085-hdh11 Doc 63-1 Filed
                                      Press      01/25/21
                                            Release           Entered
                                                    — NRA Dumps           01/25/21
                                                                New York to            11:26:42
                                                                            Reincorporate in Texas   Page 13 of 18
     Additional Information:

     Patrick J. Neligan of Neligan LLP, Dallas, Texas, is serving as debtor’s counsel; William (Wit) Davis is
     counsel to the NRA Board of Directors and its Special Litigation Committee; Brewer, Attorneys &
     Counselors, Dallas, Texas, serves as special counsel to the NRA. To learn more, please visit
      www.nra.org/forward.




     About the NRA:

     Established in 1871, the National Rifle Association is America’s largest and oldest civil rights
     organization. Approximately five million members strong, NRA continues its mission to uphold
     Second Amendment rights and is the leader in firearm education and training for law-abiding gun
     owners, law enforcement and the military. The NRA’s 2021 Annual Meetings and Exhibits will be held
     September 3 – 5, 2021 at the George R. Brown Convention Center in Houston, Texas. Follow the
     NRA on Facebook, Instagram, and Twitter.




     For more information contact:

     Andrew Arulanandam, Managing Director, NRA Public Affairs, (703) 943 7152,
      aarulanandam@nrahq.org

     Travis J. Carter, on behalf of Brewer, Attorneys & Counselors and the NRA, (214) 653 4856,
      tcarter@brewerattorneys.com




                   © 2021 National Rifle Association of America. This may be reproduced. This may
                                  not be reproduced for commercial purposes. Privacy Policy




https://www.nraforward.org/press-release                                                                             4/4
Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21   Entered 01/25/21 11:26:42   Page 14 of 18




                          Exhibit E
Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21   Entered 01/25/21 11:26:42   Page 15 of 18
Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21   Entered 01/25/21 11:26:42   Page 16 of 18
Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21   Entered 01/25/21 11:26:42   Page 17 of 18
Case 21-30085-hdh11 Doc 63-1 Filed 01/25/21   Entered 01/25/21 11:26:42   Page 18 of 18
